McCLELLAN, J. —
The act of February 18, 1895, “To authorize and direct the judge of the probate court of Calhoun county to establish districts in said county in which stock may be prevented from running at large, and to regulate such districts,” (Acts 1894-95, pp. 1066-1078), is not open to any of the objections made by counsel for appellants to its ' constitutionality. — McGraw v. Commissioners, 89 Ala. 407.
The question before the probate judge at the hearing was whether a majority of land owners in the proposed district, over the age of twenty-one years, was in favor of or against the establishment of the district. The petition filed under the statute prayed for the establishment of such district. It purported to be signed by about forty land owners resident in the territory to be affected. It was shown by competent evidence that each of these persons signed the petition. Under these circumstances, the petition itself was competent evidence going to show that its signers were in favor of the proposed district; and the probate judge did not err in allowing it to be given in evidence.
This petition with other evidence adduced fully justified the probate judge in the conclusion that a majority of the land owners of the territory of full age favored the establishment of the district prayed for; and his order or judgment to that effect must be affirmed.
Affirmed.